                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION



TIMOTHY SCOTT LITTLE                                                                         PLAINTIFF

                                                                                NO. 4:19CV00056-JMV

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                            DEFENDANT


                            ORDER ON PETITION FOR ATTORNEY FEES

        Before the Court are Plaintiff’s motion [19] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [20].

        In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.   By Final Judgment [18] dated September 6, 2019, this Court

remanded this case to the Commissioner for further proceedings.     Plaintiff now seeks attorney fees in the

amount of $4,769.95 for 23.96 hours of attorney time before this Court on the grounds that Plaintiff was

the prevailing party and the Commissioner’s position was not substantially justified.   The Acting

Commissioner does not oppose the requested award.

        The Court, having thoroughly considered the motion, response, and the applicable law, finds the

requested award is reasonable, and no special circumstance would make the award unjust.       The Court

further finds the award should be made payable directly to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S.

586, 589 (2010).

        THEREFORE, IT IS ORDERED:

        That the Acting Commissioner shall promptly pay to Plaintiff $4,769.95 in attorney fees for the

benefit of counsel for Plaintiff.

        This 26th day of November, 2019.

                                                                   /s/ Jane M. Virden
                                                                   U. S. MAGISTRATE JUDGE
